Citation Nr: 1302278	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a review of the record reveals that service connection for posstraumatic stress disorder (PTSD) was denied in an October 2010 rating decision.  In August 2010, the Veteran filed a notice of disagreement and a statement of the case was issued in June 2011.  The Veteran filed a statement accepted as a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.  However, service connection for PTSD was established in a September 2012 rating decision.  Thus, as the benefits sought on appeal have been awarded in full, that issue is no longer before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that is either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's peripheral neuropathy of the left lower extremity is manifested by no more than mild or moderate incomplete paralysis of the posterior tibial nerve.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8599-8522 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in December 2008 that explained what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran was not provided pre-decisional notice with respect to his request for an increased rating.  The Court has indicated that in a claim for a higher initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, that further notice is not required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran's underlying claim of service connection for peripheral neuropathy of the left lower extremity was granted and this is an appeal of the initial rating.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims files consists of service treatment records (STRs) and the report of a July 2010 VA examination and September 2011 addendum.  A review of that report of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examination appears complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the Veteran has not indicated any symptomatology relevant to his increased rating claim or has alleged that the disability has increased in severity since the last examination.  Thus, the Board finds that remand for an additional VA examination is not required in this instance.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran was originally awarded service connection for peripheral neuropathy of the left lower extremity peripheral neuropathy in a February 2009 rating decision and assigned a 10 percent disability rating, effective September 5, 2008, pursuant to Diagnostic Codes 8599-8522.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2012).  Diagnostic Code 8522 pertains to complete paralysis of the posterior tibial nerve.  38 C.F.R. § 38 C.F.R. § 4.124a (2012).

Under Diagnostic Code 8525, a 10 percent evaluation is warranted for mild or moderate incomplete paralysis of the posterior tibial nerve.  A 20 percent evaluation requires severe incomplete paralysis of posterior tibial nerve.  A 30 percent evaluation requires complete paralysis, with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed, adduction is weakened, and plantar flexion is impaired.  38 C.F.R. § 4.124a.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a claim for a higher rating.  38 C.F.R. §§ 4.2, 4.6.

VA treatment records include a December 2007 report which shows decreased dorsalis pedis and posterior tibial pulses of the left lower extremity.  A March 2008 report shows normal left dorsal pedis and posterior tibial pulses.  A September 2008 report reflects findings of non-palpable left pedal pulses and a diagnosis of bilateral neuropathy.  There was also decreased sensation to the left foot with 10 gram monofilament debris, but the left dorsalis pedis and posterior tibial were absent.  Records dated from March 2009 to September 2009 show evidence of decreased sensation of the feet to 10 gm-monofilament.  Pedal pulses were non-palpable on the left side with decreased sensation in the feet to 10gm-monofilament.  A March 2010 report shows that he had "ED" shoes which showed excessive wear, but left dorsalis pedis and posterior tibial pulses were absent.
The Veteran was afforded a VA peripheral nerves examination in July 2011 at which time the claims file was requested, but had not been obtained.  He presented with a history of left lower extremity diabetic peripheral neuropathy since the mid-2000s.  The Veteran complained of a decreased sensation with burning and tingling in the feet and toes, but reported no significant change in foot symptoms which had remained the same in recent years.  It was noted that he wore special diabetic shoes and had a fair response to treatment with no history of hospitalization or surgery.  He also had no problems with his balance, coordination, or mobility.

On reflex examination, the peripheral nerve reflex was 2+ throughout.  On sensory examination, the distal sensory nerve was in a stocking distribution.  Vibration was either decreased or absent.  Pain/pinprick was decreased and position sense was absent in the distal 2/3 of the foot including all toes.  Position sense was absent at the distal 2/3 of the foot, including all toes, and decreased in the rest of the foot.  Light touch was decreased in the entire foot and all toes.  However, there was no evidence of dyesthesias and a muscle examination of the left foot was normal.  The Veteran was diagnosed with diabetic peripheral neuropathy of the bilateral lower extremities.  Nerve dysfunction, neuritis, and neuralgia were present, but paralysis was absent.  In terms of activities of daily living, the Veteran's foot discomfort throughout the day made various activities less enjoyable, but he was able to do his normal daily activities.  In addition, his disability had no effect on employment as he retired in 2007 due to eligibility by age or duration of work.  In a September 2011 addendum, the examiner explained that after review of the claims file, no changes were needed to the July 2011 report.

VA treatment records in the Veteran's Virtual VA electronic claims file dated from October 2011 to September 2012 consist of mental health treatment records, and do not provide any basis upon which to grant an initial rating in excess of 10 percent for peripheral neuropathy of the Veteran's left lower extremity.

Upon review of the evidence of record, an initial rating beyond 10 percent is not demonstrated for peripheral neuropathy of the left lower extremity at any time during the pendency of the appeal.  Rather, the evidence shows that the Veteran's peripheral neuropathy of the left leg results in mostly sensory manifestations.  In this regard, on VA examination in July 2011, while the Veteran subjectively complained of decreased sensation with burning and tingling in the feet and toes and nerve dysfunction, neuritis, and neuralgia were present, there was no evidence of paralysis.  At no point during the appeal period has the evidence shown that the Veteran's peripheral neuropathy of the left lower extremity has been characterized by severe incomplete paralysis of the posterior tibial nerve.  Accordingly, an initial rating in excess of 10 percent is not warranted under the schedular criteria.

The Board has also considered rating the Veteran's service-connected peripheral neuropathy of the left lower extremity under a different Diagnostic Code, but finds none that may be assigned on the facts of record or which would avail the Veteran of a higher disability rating.  In this regard, the Veteran has not been shown to have any impairment of the sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, or anterior crural nerve.  Accordingly, the criteria pertaining to those disabilities are not applicable.  38 C.F.R. § 4.124a, Diagnostic Codes 8521-24, and 8526 (2012)

Consideration has been given to assigning a staged rating; however, at no time during the pendency of the appeal has the Veteran's disability warranted a higher rating in excess of that discussed above.  Hart, supra.

The Board must still consider whether the Veteran's claim can be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  In this regard, on VA examination in June 2011, the Veteran reported no significant change in his symptoms of peripheral neuropathy in his left lower extremity and stated that his symptoms remained unchanged in recent years.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, statements from his representative, and statements made during VA examinations.  As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity at any time during the pendency of this appeal.

In summary, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity on any basis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

An initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


